Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Lazzara US20080190486 discloses in fig.1 and ¶s 38, 66, and 73 computer software permits real time evaluation of ambient pressure in the system and control of the valve according to the user's preferences.
However no prior art discloses teaches or suggests “A device comprising: (a) a sensor for monitoring a pressure of a fluid system to produce pressure signals over a period; and a controller configured for: (i) receiving said pressure signals over said period; (ii) establishing an operating pressure zone corresponding to said pressure signals over said period, said operating pressure zone is representative of a 10 normal operation zone of the fluid system, said normal operation zone defined by an area bounded by a low pressure level and a high pressure level, wherein said high pressure level is disposed at a level at least at a maximum pressure of said pressure signals over said period and said low pressure level is disposed at a level at most at a minimum pressure of said pressure signals over said period; and (iii) generating an action if a new pressure signal, obtained subsequent to the establishment of said operating pressure zone, is disposed outside of said normal operation zone”.
Therefore, Claim 1 and associated dependent claims are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685